t c memo united_states tax_court patricia e ietto petitioner v commissioner of internal revenue respondent docket no filed date patricia e ietto pro_se brendan g king for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure respondent further determined that petitioner owed employment_taxes pursuant to the federal_insurance_contributions_act fica_taxes in the amount of dollar_figure at the time of filing the petition petitioner resided in fair lawn new jersey the issues are whether this court has jurisdiction to review respondent's determination with respect to fica_taxes and whether petitioner underreported the amount of commission income she received during findings_of_fact the facts may be summarized as follows during petitioner was employed by the new york partnership exchange inc nype nype facilitated the sale of partnership interests petitioner received commissions for successfully matching buyers and sellers on her federal_income_tax return petitioner reported commission income in the amount of dollar_figure petitioner prepared this return without the benefit of a form_1099 which she received after date when the form_1099 finally arrived it indicated that petitioner received commission income in the amount of dollar_figure for petitioner computed her commission income by adding the individual although initially the subject of some dispute the parties agree that petitioner served as an employee and not as an independent_contractor commission checks she received during petitioner introduced copies of the checks into evidence the sum of these commission checks exceeded dollar_figure in the notice_of_deficiency respondent determined that petitioner underreported her commission income by dollar_figure resulting in a deficiency in income_tax of dollar_figure respondent further asserted that petitioner was liable for the employee's share of fica_taxes in the amount of dollar_figure for see sec_3101 petitioner filed the petition seeking a redetermination of these adjustments respondent filed a motion to dismiss for lack of jurisdiction with respect to the employment_taxes contained in the petition fica_taxes opinion the united_states tax_court is a court of limited jurisdiction see sec_7442 60_tc_977 generally this jurisdiction is limited to income estate gift and certain excise_taxes which are subject_to the deficiency_notice requirements of sec_6212 and sec_6213 rule 270_f2d_558 5th cir 74_tc_651 this court has no jurisdiction over fica_taxes imposed on an employee 54_tc_1402 accordingly respondent's motion to dismiss for lack of jurisdiction as to the portion of the petition relating to fica_taxes is granted income_tax respondent's determination is presumed correct and petitioner bears the burden of proving that the determination is erroneous rule a 290_us_111 gross_income means all income from whatever source derived including commissions received for services sec_61 taxpayers are taxed on the amount of income they receive and the extent to which other parties may fail to comply with the various reporting provisions of the internal_revenue_code has no bearing on a taxpayer's gross_income see vaughn v commissioner t c memo affd without published opinion 15_f3d_1095 9th cir petitioner calculated her commission income by adding the individual commission checks she received during petitioner admitted that she may have erred in her addition the form_1099 received by petitioner supports respondent's determination as does the sum of petitioner's commission checks nype's delay in issuing the form_1099 to petitioner has no bearing on her gross_income accordingly respondent's determination with respect to the deficiency in federal_income_tax is sustained an appropriate order and decision will be entered
